By subsequent events the benefits to the lessee which were anticipated from the lease made in 1913 and approved by the Public Service Commission have become a burden. The lessee can relieve itself of that *Page 502 
burden by purchasing the leased property and thus terminating the obligations of the lease. In determining whether the proposed purchase will be in the public interest, the Public Service Commission cannot now disregard the fact that by the purchase the lessee will relieve itself of the burden of the lease approved by the Public Service Commission. By relieving itself of that burden, the purchaser will reduce the cost of operation and cost of operation is, of course, a factor in fixing rates for the public. The disadvantage to the public which might result from the purchase of property of little or no economic value becomes illusory when effect is given to the saving so made, especially in view of the fact that in estimating the cost of operation thereafter, the engineer of the Commission has included an annual allowance for depreciation which, by the end of the term of the lease, will almost wipe out the original cost.
The order should be affirmed, with costs.